Citation Nr: 1412129	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-15 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for syncope and/or near syncope


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2011, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

During the period of the appeal, the RO granted service connection for tension headaches in an April 2011 Rating Decision.  Therefore, the claim for service connection has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2008 Compensation and Pension (C&P) examination, the VA examiner opined that "I have no evidence that [the Veteran] has current syncope which was caused or aggravated by his time in the military."  Additionally, the VA examiner stated that "I also looked over the records and do not feel that there is [a] cardiac cause for the stated history of syncope... As noted by Neurology it is a fair probability that [the dizziness and nausea] are caused by panic attacks but there is no evidence of neurological or cardiac cause for them." 

In a November 2010 C&P examination, the VA examiner opined  that "[t]his [V]eteran does not have a psychiatric disorder that would explain episodes of syncope... it appears that [a] panic disorder was considered a potential diagnosis if other medical causes of syncope were ruled out.  However, this [V]eteran does not describe episodes with characteristic symptoms of panic attacks, nor does he describe the experience of increased anxiety during headache episodes or at other periods of time... In my clinical experiences, it is not typical that [a] panic disorder results in episodes of syncope as described in the record."

In a March 2011 C&P examination, the VA examiner opined that that "there is no clear [n]eurological cause for his syncopal/near syncopal episodes and there is no evidence that they are related to his headaches... It does not seem that the [V]eteran has completed event monitoring to evaluate for intermittent arrhythmia as the cause for his syncopal events..."

The July 2008 VA examiner, the November 2010 VA examiner, and the March 2011 VA examiner never addressed the relationship between the Veteran's current disability and his active service.  As such, a new VA examination is necessary to determine if the Veteran's disability manifested by syncope is etiologically related to his blackouts and fainting spells during service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his syncope.  All requests for records and responses must be associated with the claims folder.

2. After the completion of the foregoing, obtain an addendum opinion from the same examiner who conducted the March 2011 C&P examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the March 2011 VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examiner is asked to address the following questions:

a. Whether it is at least as likely as not that the Veteran has a current disability manifested by syncope.

b. If it is determined that the Veteran has a current disability, whether it is at least as likely as not that his current syncope is the same manifestation as existed during service.

A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for syncope and/or near syncope.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate SSOC and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


